Citation Nr: 0912160	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to a compensable evaluation for infectious 
hepatitis.

3.  Entitlement to a compensable evaluation for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2007.  This matter was 
originally on appeal from rating decisions dated in May 2003 
and February 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

In July 2006, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge. A transcript of 
that hearing is of record.

The issue of entitlement to service connection for erectile 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected infectious hepatitis is 
not manifested by malaise, anorexia or incapacitating 
episodes.
 
2.  The Veteran's complaints of urinary frequency are 
manifestations of a nonservice-connected benign prostatic 
hypertrophy and not manifestations of the Veteran's service-
connected prostatitis. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for infectious 
hepatitis have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 
(2008).

2.  The criteria for a compensable rating for prostatitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.27, 4.115a, 4.115b, Diagnostic Code 7527 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's August 2007 Remand, the Appeals 
Management Center (AMC) scheduled a VA examination, and 
issued a supplemental statement of the case.  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's August 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A letter dated in August 2007 advised the Veteran that to 
establish entitlement to an increased evaluation for his 
service-connected disabilities, the evidence must show that 
the disability has gotten worse.  That letter also advised 
him of how VA determines disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran was not specifically advised that he needed to 
provide evidence demonstrating the effect that worsening has 
on the claimant's employment and daily life or of the 
Diagnostic Code criteria necessary for entitlement to a 
higher disability rating.  However, the Board concludes that 
this error was not prejudicial.  

The Veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
Veteran's representative in February 2005 specifically quoted 
the criteria necessary under Diagnostic Code 7345 to 
establish and increased rating for his service-connected 
hepatitis.  In March 2009, the Veteran's representative 
specifically argued that the Veteran was entitled to at least 
a 10 percent rating for his prostatitis symptoms under 
diagnostic code 7527 and that the Veteran meets the criteria 
for a 40 percent rating for his hepatitis.  Thus, the Board 
finds that the Veteran has been apprised of the rating 
criteria necessary for establishment of increased ratings for 
these service-connected disabilities.  

In any case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
statement of the case (SOC) issued in April 2005 provided the 
contents of the Diagnostic Codes discussed herein.  Presuming 
that he read the documents pertinent to his claim, he has had 
actual knowledge of the contents of the Diagnostic Codes in 
question.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

Although the August 2007 letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in November 2008.  

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Veteran was also accorded VA examinations in March 2003, 
October, 2003, and October 2008. 38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The October 2008 VA examination report is thorough and 
adequate upon which to base a decision.
 
Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice has been rebutted as the record 
shows that this error was not prejudicial to the Veteran and 
the essential fairness of the adjudication process in this 
case was preserved.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the Veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007)

a.	Infection hepatitis

The Veteran's service-connected infectious hepatitis has been 
evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7345, chronic liver disease without cirrhosis.  

Under Diagnostic Code 7345, a noncompensable evaluation is 
provided for nonsymptomatic liver disease.  A 10 percent 
evaluation is assigned when liver disease is productive of 
intermittent fatigue, malaise, and anorexia, or where there 
are incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks during the previous 12 month 
period.  A 20 percent evaluation is assigned when liver 
disease is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication; or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  A 40 
percent evaluation is assigned for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with weight loss or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12 month period.  A 100 percent rating is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 
7345 (2008).  

For purposes of evaluating conditions under Diagnostic Code 
7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id. 

At the March 2003 VA examination, the Veteran reported some 
lethargy and weakness.  He denied vomiting, hematemesis, and 
melena.  He denied being on any treatment for hepatitis and 
noted no complaints of abdominal pain, fever, distention, 
nausea, vomiting, or fatigue.  Physical examination showed 
that the Veteran's weight was stable, no record of 
malabsorption, no hematemesis or melena, and no pain in the 
abdomen.  The Veteran's liver size was normal, and there were 
no superficial abdominal veins, loss of hair, muscle strength 
wasting, or signs of liver disease such as palmar erythema or 
spider aniomata.  

An April 2003 addendum noted that liver, gallbladder and 
pancreas tests confirmed that the Veteran had a macrocytic 
anemia and an ongoing lymphocytosis.  The examiner noted that 
the macrocytic anemia may be a manifestation of the Veteran's 
hepatic disease.  The liver function tests were normal.  The 
Veteran's hepatitis was hepatitis C and not infectious 
hepatitis.  The tests for hepatitis A were negative.  A 
February 2005 clarification of the April 2003 addendum 
states, "There is no evidence to support a diagnosis of 
hepatitis C and this statement ... appears to have been in 
error."

At the October 2003 VA examination, the examine noted that 
blood work showed that two tests over the past two years were 
negative for hepatitis C, hepatitis B surface antibody, 
negative hepatitis B surface antigen, but positive for 
hepatitis B core antibody which indicates that the Veteran 
had contracted hepatitis B in the past but was free of the 
disease.  Liver function tests were within normal limits.  

At the October 2008 VA examination, the Veteran denied 
gallbladder problems, incapacitating episodes in the previous 
12 months, and extrahepatic manifestations. Physical 
examination demonstrated no evidence of hematologic disorders 
or lymphadenopathy.  The Veteran's abdomen was flat and soft, 
there were positive bowel sounds in all quadrants, no bruits 
were auscultated, and no hepatosplenomegaly or masses were 
noted.  There was no guarding, tenderness, rebound, or 
rigidity.  There was no evidence of endocrine disorders.  
After obtaining results from laboratory testing, the Veteran 
was diagnosed with history of hepatitis B infection, inactive 
and new evidence of hepatitis A infection without clinical 
symptoms.

As the record is absent evidence of intermittent fatigue, 
malaise, anorexia, or  incapacitating episodes due to his 
service-connected infectious hepatitis, the Board finds that 
the Veteran's service-connected infectious hepatitis has not 
met the criteria for a compensable rating at any time during 
the appeal period. 

b.	Prostatitis

The Veteran's service-connected prostatitis has been 
evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 
7527.  Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  The evidence clearly establishes that the 
Veteran's claimed residual of prostatitis is a voiding 
dysfunction (urinary frequency); there is no evidence of 
either renal dysfunction or urinary tract infection.      

In evaluating voiding dysfunction, a particular condition is 
rated as urinary incontinence, urinary frequency, or 
obstructed voiding, as follows:

Urinary incontinence:  A 20 percent evaluation is warranted 
for urine leakage/ incontinence requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day; a 40 percent evaluation is warranted for urine 
leakage/ incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day; and a 
60 percent evaluation is warranted for urine leakage/ 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  38 C.F.R. § 4.115a.

Urinary frequency:  A 10 percent evaluation is warranted for 
a daytime voiding interval between two and three hours, or; 
awakening to void two times per night; a 20 percent 
evaluation is warranted for a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night; and a 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.  Id.  

Obstructive Voiding:  A noncompensable rating is warranted 
for obstructive symptomatology with or without stricture 
disease requiring dilation 1 to 2 times per year.  A 10 
percent evaluation is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  (1) Post void residuals greater than 150 cc.; (2) 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) Recurrent urinary tract infections secondary 
to obstruction; (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months.  A 
30 percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization.  Id.  

Thus, in order to receive a higher disability rating under 38 
C.F.R. § 4.115b, it must be demonstrated either that there 
exists urinary leakage/incontinence requiring the wearing of 
absorbent material; there exists urinary frequency resulting 
in a daytime 
voiding interval of one and two hours, or; awakening to void 
three to four times per night, or there exists marked 
obstructive symptomatology.

At the March 2003 VA examination, the Veteran reported 
frequency of micturition and nocturia times two, occasional 
incontinence of urine.  The Veteran denied renal colic or 
bladder stones and acute nephritis.  There was no 
hospitalization for urinary tract disease, no record of 
malignancy, and no catheterization, dilation, drainage 
procedures, diet therapy, medications, or invasive or 
noninvasive procedures.  An April 2003 addendum noted that 
lab testing indicated the Veteran's PSA was 0.3, which is 
normal.  There was no evidence of prostatic cancer or of any 
prostatic enlargement.  The examiner opined that no 
disability existed.

At the October 2003 VA examination, the Veteran reported 
nocturia five to six times per night with urgency, decreased 
stream, and some post-void dribbling but denied hesitancy or 
incomplete voiding.  The Veteran complained of occasional 
dysuria.  Physical examination showed that the prostate was 
of normal size, configuration, with no masses or bogginess.  
Diagnosis was previous prostatitis in civilian life, 
asymptomatic at this time.  

In May 2005, the Veteran presented with complaints of 
frequency of urination and not being able to sleep at night.  
The Veteran stated that he kept a log of the number of times 
he had to get up during the night.  There were 10 times 
documented between 6:45 pm and 10:45 am.

At the October 2008 VA examination, the Veteran reported 
nocturia every 2 hours and noted that he had been there for 
two hours and had urinated four times since his arrival.  The 
Veteran denied incontinence.  The Veteran reported medication 
that he refuses to take.   Physical examination showed that 
the prostate within normal limits.  After laboratory tests, 
the Veteran was diagnosed with no evidence for prostatitis.  
The examiner noted that prostatitis is often diagnosed in the 
medical records but has never been objectively supported by 
laboratory findings after October 1966.  It is noted in the 
electronic medical records benign prostatic hypertrophy has 
been diagnosed on numerous occasions, the Veteran refuses 
treatment for this condition, which is related to aging and 
not a prostate infection in 1966.  This condition is 
responsible for the Veteran's frequency of urination as 
described above.  PSA levels, as noted above, have been 
normal with no rise in levels over time.  A level of 0.3 is 
noted in the medical records in 1999.

As the record indicates that the Veteran's urinary frequency 
is not from service-connected prostatitis but a nonservice-
connected condition, benign prostatic hypertrophy, the Board 
finds that the Veteran's service-connected prostatitis has 
not met the criteria for a compensable rating at any time 
during the appeal period. 


ORDER

Entitlement to a compensable evaluation for infectious 
hepatitis is denied.

Entitlement to a compensable evaluation for prostatitis is 
denied.


REMAND

With respect to the issue of entitlement to service 
connection for erectile dysfunction, the Board remanded the 
case for treatment records from July 1966 to August 2001 from 
the VA medical facility in Des Moines for erectile 
dysfunction.  Medical records were received; however, some of 
these records are of poor quality and some pages have adhered 
to one another prohibiting a proper review.  Thus, the Board 
finds that this record is illegible in parts.

Accordingly, the case is REMANDED for the following action:

1.  Legible copies of treatment records 
from the Des Moines VAMC received in 
September 2007 should be requested, 
obtained, and associated with the claims 
file.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


